          Case 1:18-cv-12070-DJC Document 37 Filed 05/31/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                              )
AMERICAN WATERWAYS                            )
OPERATORS                                     )
                                              )
       Plaintiff,                             )
                                              )     No. 18-cv-12070-DJC
               v.                             )
                                              )
UNITED STATES COAST GUARD,                    )
                                              )
       Defendant.                             )
                                              )

            DEFENDANT'S CROSS-MOTION FOR SUMMARY JUDGMENT

       Pursuant to Local Rule 56.1 and the Scheduling Order issued by this Court on April 25,

2019, Defendant United States Coast Guard hereby moves for summary judgment in this action.

The grounds for the motion are set forth in the accompanying memorandum of points and

authorities. The underlying facts are set forth in a Statement of Undisputed Material Facts filed

with this motion.

       Defendant respectfully requests that its motion be granted and that the Court deny

Plaintiff’s request for mandamus to compel agency action under 5 U.S.C. § 706(1).

                            REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1(d), Defendant requests oral argument on its motion for

summary judgment, according to the Court’s scheduling requirements.
         Case 1:18-cv-12070-DJC Document 37 Filed 05/31/19 Page 2 of 3



DATE: May 31, 2019            Respectfully submitted,

                              JEAN E. WILLIAMS
                              Deputy Assistant Attorney General
                              Environment and Natural Resources Division


                               /s/ Luther L. Hajek
                              LUTHER L. HAJEK
                              Trial Attorney, Natural Resources Section
                              United States Department of Justice
                              Environment & Natural Resources Division
                              999 18th St., South Terrace, Suite 370
                              Denver, CO 80202
                              Telephone: 303-844-1376
                              Facsimile: 303-844-1350
                              E-mail: luke.hajek@usdoj.gov

                              MICHAEL S. SAWYER
                              Trial Attorney, Natural Resources Section
                              United States Department of Justice
                              Environment & Natural Resources Division
                              601 D St. NW
                              Washington, DC 20004
                              Telephone: 202-514-5273
                              E-mail: michael.sawyer@usdoj.gov

                              ANDREW E. LELLING
                              United States Attorney

                              Michael Sady (BBO #552934)
                              Assistant U.S. Attorney
                              U.S. Attorney’s Office
                              1 Courthouse Way, Suite 9200
                              Boston, MA 02210
                              (617) 748-3100
                              E-mail: Michael.Sady@usdoj.gov

                              Counsel for Defendant

OF COUNSEL:

Brian Judge
Heather Kennealy
United States Coast Guard



                                        2
          Case 1:18-cv-12070-DJC Document 37 Filed 05/31/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 31, 2019, I filed a true and correct copy of the foregoing

document with the Court’s CM/ECF system, which will generate a Notice of Filing to the

attorneys of record.

                                                     /s/ Michael S. Sawyer
                                                     MICHAEL S. SAWYER
                                                     Trial Attorney, Natural Resources Section
                                                     United States Department of Justice
                                                     Environment & Natural Resources Division
                                                     601 D St. NW
                                                     Washington, DC 20004
                                                     Telephone: 202-514-5273
                                                     E-mail: michael.sawyer@usdoj.gov




                                                3
